Exhibit 10.36

 

   

Baxter International Inc.

   847-948-2000    

One Baxter Parkway

  

Fax: 847-948-3948

   

Deerfield, Illinois 60015-4633

    

 

LOGO [g96027img001.jpg]

 

Mr. Harry M. J. Kraemer, Jr.    June 30, 2004

 

Dear Harry:

 

This letter agreement (the “Agreement”) will confirm our understanding regarding
your separation from Baxter International Inc. (the “Company”).

 

1. Date of Termination.

 

The effective date of your separation from employment with the Company and the
Subsidiaries (as defined in paragraph 5(b)) is June 30, 2004 (your “Date of
Termination”). Notwithstanding the preceding sentence, you shall resign from
your positions as officer and member of the board of directors of the Company
and the Subsidiaries as of April 26, 2004 (your “Date of Officer and Director
Resignation”).

 

2. Payments and Benefits.

 

You shall be entitled to compensation, benefits, payments, and distributions
from the Company in accordance with this Section 2.

 

(a) Prior Amounts. The Company shall pay you the amount of all earned and
previously unpaid salary for the period ending on your Date of Termination.

 

(b) Bonus Payment. In lieu of the annual bonus payment for 2004, you shall be
entitled to a payment of $578,125.00, which is one-half of $1,156,250.00, the
target level of bonus for 2004. Such amount shall be paid on the later of July
15, 2004 or the Initial Payment Date.

 

(c) Severance Payment. You shall be entitled to a “Severance Payment” equal to
$4,162,500.00, to be paid on the later of July 15, 2004 or the Initial Payment
Date.

 

(d) Medical Benefits. For the period beginning on your Date of Termination and
ending on the eighteen (18) month anniversary of your Date of Termination, the
Company will provide you and your eligible family members with coverage under
the medical plan (including dental and vision coverage to the extent applicable)
currently in effect (as that plan may be modified by the Company from time to
time), subject to your making the contributions that are generally required of
other current officers of the Company for such coverage from time to time. The
period of coverage under the preceding sentence will be counted toward the
Company’s obligation to provide COBRA continuation coverage (as described in
section 4980B of the Internal Revenue Code of 1986, as amended). After the end
of the period of coverage under the first sentence of this paragraph (d), the
determination of your right to coverage under the Company’s retiree medical plan
will be determined as though you had been employed by the Company for the sum of
two years plus your actual years of service with the Company.

 



--------------------------------------------------------------------------------

(e) Retirement Benefits. You will be eligible to receive retirement benefits
under the Company’s Pension Plan, which is a qualified retirement plan, based on
the terms of that plan, and based on your termination of employment having
occurred on your Date of Termination. You will be eligible to receive retirement
benefits under the Company’s non-qualified Supplemental Plan (the “Supplemental
Plan”) as if you had been employed by the Company for the sum of two years plus
your actual years of service with the Company and as though you were two years
older than your actual age on your Date of Termination, with such benefits
subject to reduction for your benefit under the Company’s Pension Plan in
accordance with the terms of the Supplemental Plan.

 

(f) Stock Options. Your options on Company stock will continue to vest in
accordance with their terms as though you remained employed with the Company
(that is, to the extent provided under the terms of the options, they will vest
on the earliest of a Change in Control, your death, or the regularly scheduled
vesting date as though no termination of your employment had occurred), and will
remain exercisable until the earlier of June 30, 2009 or the remainder of the
option term as though your employment had not terminated. However, the option
covering 300,000 shares of Company stock granted November 13, 2000 (resulting
from the five for one conversion of the 2000 restricted stock award) shall
expire in accordance with its terms at the close of business on November 13,
2010. The stock options may be transferred by gift to your estate planning
trusts or other estate planning entities subject to reasonable rules established
by the Committee responsible for administering the applicable stock option plan.

 

(g) Expense Reimbursement. You will be entitled to be reimbursed for approved
business expenses you incurred during the period ending on your Date of
Termination, subject to the rules established by the Company relating to such
reimbursement. The amount of the reimbursement due to you shall be reduced by
the amount of any outstanding advances to you from the Company. To the extent
that the amount of such outstanding advances exceeds the reimbursement due to
you, you shall owe the difference to the Company, and the Company shall be
entitled to offset this amount against other amounts due to you.

 

(h) Outplacement and Legal Fees. The Company shall reimburse you for reasonable
outplacement services provided by a professional outplacement service, and will
reimburse you for the reasonable legal and consulting fees you incur in
connection with the negotiation of the Agreement, not to exceed $200,000 in the
aggregate.

 

(i) Vacation. The Company shall pay to you the amount of accrued vacation pay of
$44,471.15 as soon as practicable after your Date of Termination. You will not
accrue or be entitled to any vacation after your Date of Termination.

 

(j)

Benefits Generally. Except as otherwise provided in this Agreement with respect
to plans or arrangements specifically identified in this Agreement, you shall be
entitled to benefits after your Date of Termination under the employee benefit
plans and arrangements maintained by the Company and the Subsidiaries, as in
effect from time to time, based on the benefits you earned up to your Date of
Termination under those benefit plans and arrangements, and based on the fact
that your employment with the Company ceased on

 

-2-



--------------------------------------------------------------------------------

 

your Date of Termination. For the avoidance of doubt, it is recited here that
your liability under SIP II will remain in effect in accordance with the terms
of that plan.

 

(k) Withholding. All amounts otherwise payable under the Agreement shall be
subject to customary withholding and other employment taxes, and shall be
subject to such other withholding as may be required in accordance with the
terms of this Agreement. You will not be entitled to a tax or other gross-up for
any payments under this Agreement.

 

(l) Indemnification.

 

(i) The indemnification agreement between you and the Company dated November 15,
1993 is hereby ratified and affirmed and remains and shall continue in full
force and effect in accordance with its terms. If the rights to indemnification
generally provided by the Company to its officers and/or generally provided by
the Company to the members of its board of directors are improved after June 18,
2004, you shall be entitled to a corresponding improvement in your
indemnification rights. For purposes of this paragraph (i), the term “officer”
shall have the meaning ascribed to it in Securities and Exchange Commission Rule
3b-2.

 

(ii) You shall be entitled to coverage under the directors and officers
liability insurance coverage maintained by the Company or its Subsidiaries (as
in effect from time to time) to the same extent as current officers and
directors of the Company or its Subsidiaries; provided, however, that nothing in
this paragraph 3(l) shall be construed to require the Company or any Subsidiary
to continue to maintain any such directors and officers liability insurance
coverage.

 

(m) Mitigation, Alienation and Set Off. You shall not be required to mitigate
the amount of any payment provided for in this Agreement by seeking other
employment or otherwise. The Company shall not be entitled to set off against
the amounts payable to you under this Agreement any amounts earned by you in
other employment after your Date of Termination, or any amounts which might have
been earned by you in other employment had you sought such other employment.
Your interests under this Agreement are not subject to the claims of your
creditors, and may not otherwise be voluntarily or involuntarily assigned,
alienated or encumbered, except that (i) your right to receive cash payments
under this Agreement may be assigned to trusts or other entities that you may
establish for estate planning purposes (provided, however, that nothing in this
clause (i) shall relieve you of any obligation otherwise imposed on you under
this Agreement or affect the Company’s rights with respect to you under this
Agreement); and (ii) to the extent that rights or benefits under this Agreement
survive your death, such rights and benefits shall pass to your heirs or estate
upon your death.

 

(n)

Other Payments. Except as specified in this Section 2, including without
limitation paragraph 2(j), or otherwise expressly provided in or pursuant to the
Agreement, you shall be entitled to no compensation, benefits or other payments
or distributions, and references in the Executive Release to the release of
claims against the Company shall be deemed to also include reference to the
release of claims against all compensation and

 

-3-



--------------------------------------------------------------------------------

 

benefit plans and arrangements established or maintained by the Company and its
Subsidiaries.

 

(o) Initial Payment Date. For purposes of this Agreement, the “Initial Payment
Date” shall be the first business day following the expiration of your right to
revoke the execution of this Agreement in accordance with paragraph 2(d) of
Exhibit 2 (Executive Release) of this Agreement (which period of permitted
revocation is seven (7) days from the date of execution of this Agreement, as
set forth in such paragraph 2(d)).

 

3. Covenants.

 

(a) Confidential Information. Each Item and all Confidential Information (both
as defined below) that comes into your possession by reason of your employment
are the property of the Company or the Subsidiaries and shall not be used by you
in any way except in the course of your employment by, and for the benefit of
the Company or the Subsidiaries. Upon termination of your employment, all Items
will be turned over to the Company. You will preserve as confidential all
Confidential Information that has been or may be obtained by you. You will not,
without written authority from the Company, use for your own benefit or
purposes, or disclose to others, any Confidential Information or any copy or
notes made from any Item embodying Confidential Information. These restrictions
concerning use and disclosure of Confidential Information shall not apply to
information which is or becomes publicly known by lawful means, or comes into
your possession from sources not under an obligation of confidentiality to the
Company or the Subsidiaries.

 

(i) “Confidential Information” means information relating to the present or
planned business of the Company or the Subsidiaries which has not been released
publicly by authorized representatives of the Company or the Subsidiaries. You
understand that Confidential Information may include, for example, Trade
Secrets, Inventions, know-how and products, customer, patient, supplier and
competitor information, sales, pricing, cost, and financial data, research,
development, marketing and sales programs and strategies, manufacturing,
marketing and service techniques, processes and practices, and regulatory
strategies. You understand further that Confidential Information also includes
all information received by the Company or the Subsidiaries under an obligation
of confidentiality to a third party.

 

(ii) “Items” include documents, reports, drawings, photographs, designs,
specifications, formulae, plans, samples, research or development information,
prototypes, tools, equipment, proposals, marketing or sales plans, customer
information, customer lists, patient lists, patient information, regulatory
files, financial data, costs, pricing information, supplier information,
written, printed or graphic matter, or other information and materials that
concern the Company’s or the Subsidiaries’ business that come into your
possession or about which you have knowledge by reason of your employment.

 

(iii) “Trade Secrets” include all information encompassed in all Items, and in
all manufacturing processes, methods of production, concepts or ideas, to the
extent that

 

-4-



--------------------------------------------------------------------------------

such information has not been released publicly by duly authorized
representatives of the Company or the Subsidiaries.

 

(b) Non-Disparagement. For a period of twenty-four (24) months after your Date
of Termination, you agree that you shall not make any false, defamatory or
disparaging statements about the Company, the Subsidiaries, or the officers or
directors of the Company or the Subsidiaries that are reasonably likely to cause
material damage to the Company, the Subsidiaries, or the officers or directors
of the Company or the Subsidiaries. For a period of twenty-four (24) months
after your Date of Termination, the Company agrees, on behalf of itself and the
Subsidiaries, that neither the officers nor the directors of the Company or the
Subsidiaries shall make any false, defamatory or disparaging statements about
you that are reasonably likely to cause material damage to you.

 

(c) Noncompetition. You understand that any entrusting of Confidential
Information to you by the Company is done in reliance on a confidential
relationship arising out of your employment with the Company. You further
understand that Confidential Information that you have or may acquire or to
which you may have access, especially with regard to research and development
projects and findings, formulae, designs, formulation, processes, the identity
of suppliers, customers and patients, methods of manufacture, and cost and
pricing data is of great value to the Company. In consequence of such entrusting
and such consideration, you will not, directly or indirectly, for a period of
two years after the Date of Termination: (i) render services to any Competing
Organization in connection with any Competing Product within such geographic
limits as the Company and such Competing Organization are, or would be, in
actual competition when such rendering of services might potentially involve the
disclosure or use of Confidential Information or Trade Secrets; or (ii) provide
advice as to investment in a Competitive Business (including, without
limitation, advice with respect to the purchase, sale, or operation of such
business, or advice with respect to financing or other economic structuring of
such business). You understands that services described in the preceding
sentence, including without limitation those rendered to such Competing
Organization in an executive, scientific, administrative, or consulting capacity
in connection with Competing Products are in support of actual competition in
various geographic areas and thus fall within the prohibition of this Agreement
regardless of where such services physically are rendered.

 

(i) “Competing Products” means products, processes, or services of any person or
organization other than the Company, in existence or under development, which
are substantially the same, may be substituted for, or applied to substantially
the same end use as the products, processes or services with which you work
during the time of your employment with the Company or about which you acquire
Confidential Information through your work with the Company.

 

(ii) “Competing Organization” means persons or organizations, including
yourself, engaged in, or about to become engaged in, research or development,
production, distribution, marketing, providing or selling of a Competing
Product.

 

-5-



--------------------------------------------------------------------------------

(iii) “Competitive Business” means any business in which the Company or any of
the Subsidiaries was engaged during the twelve (12) month period prior to your
Date of Termination, any business if the Company or any Subsidiary has devoted
material resources to entering into such business during such twelve (12) month
period prior to the Date of Termination, and any business to the extent that it
is engaged in the investing in or acquisition of all or a portion of the assets
or stock of the Company or the Subsidiaries.

 

Upon your written request (which request shall not be a prerequisite to
providing, or commencing the provision of, any service or advice), the Company
will indicate to you whether or not it finds that any proposed provision of
services or advice by you would violate the restrictions of this paragraph (c),
which determination shall not be unreasonably delayed. A dispute as to the
application of this paragraph (c) shall be resolved in accordance with paragraph
5(g) (subject to paragraph 3(i) to the extent provided by paragraph 5(g)).

 

(d) Solicitation of Customers, Suppliers and Employees. For a period of
twenty-four (24) months after your Date of Termination:

 

(i) You shall not solicit or attempt to solicit any party who is then or, during
the twelve (12) month period prior to such solicitation or attempt by you was
(or was solicited to become), a customer or supplier of the Company or
Subsidiary, provided that the restriction in this paragraph (d) shall not apply
to any activity on behalf of a business that is not a Competing Organization.

 

(ii) You shall not solicit, entice, persuade or induce any individual who is
employed by the Company or the Subsidiaries (or was so employed within ninety
(90) days prior to your action) to terminate or refrain from renewing or
extending such employment or to become employed by or enter into contractual
relations with any other individual or entity other than the Company or the
Subsidiaries, and you shall not approach any such employee for any such purpose
or authorize or knowingly cooperate with the taking of any such actions by any
other individual or entity.

 

(e) Inventions. With respect to Inventions and related matters, you and the
Company agree as follows:

 

(i) All Inventions related to the present or planned business of the Company,
which are conceived or reduced to practice by you, either alone or with others,
during the period of your employment or during a period of one hundred twenty
(120) days after termination of such employment, whether or not done during your
regular working hours, are the sole property of the Company. The provisions of
this paragraph (i) shall not apply to an invention for which no equipment,
supplies, facilities or trade secret information of the Company was used and
which was developed entirely on your own time, unless (A) the invention relates
(I) to the business of the Company, or (II) to your actual or demonstrably
anticipated research or development for the Company, or (B) the invention
results from any work performed by you for the Company.

 

-6-



--------------------------------------------------------------------------------

(ii) You will disclose promptly and in writing to the Company, through the
General Counsel of the Company, all Inventions which are covered by this
Agreement, and you agree to assign to the Company or its nominee all your right,
title, and interest in and to such Inventions. You agree not to disclose any of
these Inventions to others, without the express consent of the Company, except
as required by your employment.

 

(iii) You will, at any time, on request of the Company, execute specific
assignments in favor of the Company or its nominee of your interest in and to
any of the Inventions covered by this Agreement, as well as execute all papers,
render all assistance, and perform all lawful acts which the Company considers
necessary or advisable for the preparation, filing, prosecution, issuance,
procurement, maintenance or enforcement of patent applications and patents of
the United States and foreign countries for these Inventions, and for the
transfer of any interest you may have. You will execute any and all papers and
documents required to vest title in the Company or its nominee in the above
Inventions, patent applications, patents, and interests.

 

(iv) You understand that you shall receive fifty dollars ($50.00) for the
execution of each document, and one hundred fifty dollars ($150.00) per day of
each day or portion thereof spent at the request of the Company in the
performance of acts pursuant to paragraph (iii), plus reimbursement for any
out-of-pocket expenses incurred by you at the Company’s request in such
performance.

 

(v) You further understand that the absence of a request by the Company for
information, or for the making of an oath, or for the execution of any document,
shall in no way be construed to constitute a waiver of the Company’s rights
under this Agreement.

 

(vi) You have disclosed to the Company all continuing obligations which you have
with respect to the assignment of Inventions to any previous employers, and you
claim no previous unpatented Inventions as your own, except for those which have
been reduced to practice and which are shown on a schedule, if any, attached to
this Agreement. You understand that the Company does not seek any confidential
information which you may have acquired from a previous employer, and you will
not disclose any such information to the Company.

 

(vii) “Invention” means procedures, systems, machines, methods, processes, uses,
apparatuses, compositions of matter, designs or configurations, computer
programs of any kind, or any improvements of the foregoing, discovered,
conceived, reduced to practice, developed, made, or produced, and shall not be
limited to the meaning of “Invention” under the United States patent laws.

 

(f)

Copyright. All writings and other works which may be copyrighted (including
computer programs) which are related to the present or planned business of the
Company and are prepared by you during your employment by the Company shall be,
to the extent permitted by law, works made for hire, and the authorship and
copyright of the work shall be in the Company’s name. To the extent that such
writings and works are not works for hire, you agree to the waiver of “moral
rights” in such writings and works, and

 

-7-



--------------------------------------------------------------------------------

 

to assign to the Company all your right, title and interest in and to such
writings and works, including copyright.

 

(g) Images. You will permit the Company and its agents to use and distribute any
pictorial images which are taken of you during your employment by the Company as
often as desired for any lawful purpose. You waive all rights of prior
inspection or approval and releases the Company and its agents from any and all
claims or demands which you may have on account of the lawful use or publication
of such pictorial images.

 

(h) Assistance with Claims. You agree that for a reasonable period, not less
than two years after your Date of Termination, you will assist the Company and
the Subsidiaries in the defense of any claims that may be made against the
Company and the Subsidiaries, and will assist the Company and the Subsidiaries
in the prosecution of any claims that may be made by the Company or the
Subsidiaries, to the extent that such claims may relate to services performed by
you for the Company and the Subsidiaries. The Company agrees that for a
reasonable period, not less than two years after your Date of Termination, the
Company will cooperate with you in the defense of any claims that may be made
against you, to the extent that such claims may relate to services performed by
you for the Company and the Subsidiaries. The Company agrees to provide to you
legal counsel reasonably acceptable to you in connection with such assistance
(to the extent legally permitted), and to reimburse you for all of your
reasonable out-of-pocket expenses associated with such assistance, including
travel expenses. For periods after your employment with the Company terminates,
the Company agrees to provide reasonable compensation to you for such
assistance. You also agree to promptly inform the Company if you are asked to
assist in any external investigation of the Company or the Subsidiaries (or
their actions) that may relate to services performed by you for the Company or
the Subsidiaries, regardless of whether a lawsuit has then been filed against
the Company or the Subsidiaries with respect to such investigation, unless such
disclosure would violate a law, regulation or governmental restriction. The
Company also agrees to promptly inform you if the Company or any Subsidiary or
any of their officers are asked to assist in any external investigation of you
(or your actions) that may relate to services performed by you for the Company
or any of the Subsidiaries, regardless of whether a lawsuit has been filed
against you with respect to such investigation, unless such disclosure would
violate a law, regulation or governmental restriction.

 

(i)

Equitable Remedies. You acknowledge that the Company would be irreparably
injured by a violation of paragraphs 3(a), 3(b), 3(c), or 3(d), and you agree
that the Company, in addition to any other remedies available to it for such
breach or threatened breach, shall be entitled to a preliminary injunction,
temporary restraining order, or other equivalent relief, restraining you from
any actual or threatened breach of paragraphs 3(a), 3(b), 3(c), or 3(d). If a
bond is required to be posted in order for the Company to secure an injunction
or other equitable remedy, the parties agree that said bond need not be more
than a nominal sum. The Company acknowledges that you would be irreparably
injured by a violation of paragraph 3(b), and you agree that you, in addition to
any other remedies available to it for such breach or threatened breach, shall
be entitled to a preliminary injunction, temporary restraining order, or other
equivalent relief, restraining

 

-8-



--------------------------------------------------------------------------------

 

the Company from any actual or threatened breach of paragraph 3(b). If a bond is
required to be posted in order for you to secure an injunction or other
equitable remedy, the parties agree that said bond need not be more than a
nominal sum.

 

(j) Transition.

 

(i) You agree to execute the resignation letter set forth in Exhibit 1 of this
Agreement, which is attached to and forms a part of this Agreement.

 

(ii) As soon as practicable after the Date of Termination, you agree to remove
your personal effects from your office at the Company, to vacate such office, to
return to the Company any keys, credit cards, passes, confidential documents or
material, or other property belonging to the Company or the Subsidiaries, and to
return all writings, files, records, correspondence, notebooks, notes and other
documents and things (including any copies thereof) containing any Confidential
Information; provided, however, you shall be entitled to retain a copy of any
rolodex or other compilation maintained by you of the names of business contacts
with their addresses, telephone numbers and similar information.

 

4. Release and Waiver.

 

The Company represents to you that, as of June 10, 2004, neither the acting
general counsel of the Company nor the current members of the board of directors
of the Company were aware of any claims pending or asserted against you arising
out of the services provided by you to the Company and its Subsidiaries, other
than Asher v. Baxter International Inc. et. al. No. 02C5608, Appeal No. 033189.
As part of this Agreement, and in consideration of the additional payments
provided to you in accordance with this Agreement, you are required to execute
the Executive Release and Waiver, in the form set forth as Exhibit 2 of this
Agreement, which is attached to and forms a part of this Agreement (the
“Executive Release”). This Agreement (including all Exhibits to this Agreement),
and the commitments and obligations of all parties hereunder:

 

(a) shall become final and binding immediately following the expiration of your
right to revoke the execution of this Agreement in accordance with paragraph
2(d) of Exhibit 2 (Executive Release);

 

(b) shall not become final and binding until the expiration of such right to
revoke; and

 

(c) shall not become final and binding if you revoke such execution.

 

5. Miscellaneous.

 

(a)

Amendment. This Agreement may be amended or canceled only by mutual agreement of
the parties in writing without the consent of any other person (provided that,
in the event of your death, your personal representative shall have the
authority to provide such consent). So long as you live, no person, other than
the parties hereto, shall have any rights under or interest in this Agreement or
the subject matter hereof, except that you may assign your right to receive cash
payments under this Agreement to trusts or other

 

-9-



--------------------------------------------------------------------------------

 

entities that you may establish for estate planning purposes (provided, however,
that that any such assignment shall not relieve you of any obligation otherwise
imposed on you under this Agreement and shall not affect the Company’s rights
with respect to you under this Agreement).

 

(b) Successors and Subsidiaries. This Agreement shall be binding on, and inure
to the benefit of, the Company and its successors and assigns and any person
acquiring, whether by merger, consolidation, purchase of assets or otherwise,
all or substantially all of the Company’s assets and business. For purposes of
this Agreement, the term “Subsidiary” shall mean any corporation, partnership,
joint venture or other entity during any period in which at least a fifty
percent interest in such entity is owned, directly or indirectly, by the Company
(or a successor to the Company).

 

(c) Waiver of Breach. The waiver by either you or the Company (or the
Subsidiaries) of a breach of any provision of this Agreement shall not operate
as or be deemed a waiver of any subsequent breach by either you or the Company.
Continuation of benefits hereunder by the Company following a breach by you of
any provision of this Agreement shall not preclude the Company from thereafter
exercising any right that it may otherwise independently have to terminate said
benefits based upon the same violation.

 

(d) Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement, and this Agreement will be construed as if such invalid or
unenforceable provision were omitted (but only to the extent that such provision
cannot be appropriately reformed or modified).

 

(e) Other Agreements. Except as otherwise specifically provided in this
Agreement, this instrument constitutes the entire agreement between you and the
Company and supersedes all prior agreements and understandings, written or oral,
including, without limitation, the employment contract between you and Baxter
Healthcare Corporation dated October 1, 1990 (referred to in this Agreement as
the “Employment Contract”) and any other employment agreements that may have
been made by and between you and the Company or its predecessors or
Subsidiaries.

 

(f) Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, postage prepaid (provided that
international mail shall be sent via overnight or two-day delivery), or sent by
facsimile or prepaid overnight courier to the parties at the addresses set forth
below (or such other addresses as shall be specified by the parties by like
notice). Such notices, demands, claims and other communications shall be deemed
given:

 

(i) in the case of delivery by overnight service with guaranteed next day
delivery, the next day or the day designated for delivery;

 

(ii) in the case of certified or registered U.S. mail, five (5) days after
deposit in the U.S. mail; or

 

-10-



--------------------------------------------------------------------------------

(iii) in the case of facsimile, the date upon which the transmitting party
received confirmation of receipt by facsimile, telephone or otherwise;

 

provided, however, that in no event shall any such communications be deemed to
be given later than the date they are actually received. Communications that are
to be delivered by the U.S. mail or by overnight service are to be delivered to
the addresses set forth below:

 

to the Company:

 

Baxter International Inc.

One Baxter Parkway

DF2-2W

Deerfield, IL 60015

 

or to you:

 

Harry M. J. Kraemer, Jr.

 

All notices to the Company shall be directed to the attention of the Lead
Director, with a copy to the General Counsel of the Company. Each party, by
written notice furnished to the other party, may modify the applicable delivery
address, except that notice of change of address shall be effective only upon
receipt.

 

(g)

Arbitration of All Disputes. Any controversy or claim arising out of or relating
to this Agreement (or the breach thereof) shall be settled by final, binding and
non-appealable arbitration in Chicago, Illinois by three arbitrators. Except as
otherwise expressly provided in this paragraph (g), the arbitration shall be
conducted in accordance with the rules of the Center for Public Resources
(“CPR”) then in effect. One of the arbitrators shall be appointed by the
Company, one shall be appointed by you, and the third shall be appointed by the
first two arbitrators. If the first two arbitrators cannot agree on the third
arbitrator within thirty (30) days of the appointment of the second arbitrator,
then the third arbitrator shall be appointed by CPR. Except as agreed upon by
you and the Company, each of the arbitrators shall be (i) an attorney with
substantial experience representing executives and/or employers in employment
matters; (ii) a former judge with substantial experience hearing employment
matters involving executives and employers; or (iii) an individual with
substantial human resources experience involving executive employment matters.
The arbitrator appointed by you and the arbitrator appointed by the Company
shall each be described by any of clauses (i), (ii), and/or (iii) above. The
third arbitrator appointed by the other two arbitrators (or by CPR), to the
extent reasonably possible, shall be described by the clause(s) (i), (ii), and
(iii) not applicable to the arbitrators appointed by you and the Company. This
paragraph (g) shall not be construed to limit the Company’s right to obtain
relief under paragraph 3(i) (relating to equitable remedies) with respect to any
matter or controversy subject to paragraph 3(i) and, pending a final
determination by the arbitrator with respect to any such matter or controversy,
the Company shall be entitled to obtain any such relief by

 

-11-



--------------------------------------------------------------------------------

 

direct application to state, federal, or other applicable court, without being
required to first arbitrate such matter or controversy.

 

(h) Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Illinois, without regard to the conflict of law provisions of
any state.

 

If you accept the terms of this Agreement, please indicate your acceptance by
signing and returning a copy of this letter to the undersigned, along with a
signed copy of Exhibit 1 (Letter of Resignation), and a signed and notarized
copy of Exhibit 2 (Executive Release).

 

Very truly yours, Baxter International Inc. By:   /s/    ROBERT L. PARKINSON,
JR.        

Its:

  Chairman and CEO

 

Accepted and agreed to this

30th day of June, 2004.

 

/s/    HARRY M. J. KRAEMER, JR.        

Harry M. J. Kraemer, Jr.

 

-12-



--------------------------------------------------------------------------------

Exhibit 1

LETTER OF RESIGNATION

 

Members of the

Board of Directors of

Baxter International Inc.

 

I, Harry M. Jansen Kraemer, Jr., hereby submit my resignation as a Director and
as Chairman of the Board, Chief Executive Officer, and President of Baxter
International Inc., and as a director and officer, as applicable, of any
subsidiaries or other affiliates of Baxter International Inc., effective as of
April 26, 2004.

 

/s/    HARRY M. J. KRAEMER, JR.        

Harry M. Jansen Kraemer, Jr.

 

-13-



--------------------------------------------------------------------------------

Exhibit 2

EXECUTIVE RELEASE AND WAIVER

 

1. This document is attached to, is incorporated into, and forms a part of, the
separation agreement dated June 30, 2004 (the “Agreement”) by and between Harry
M. J. Kraemer, Jr. (the “Executive”) and Baxter International Inc. (the
“Company”). The Executive, on behalf of himself and the other Executive
Releasors, releases and forever discharges the Company and the other Company
Releasees from any and all Claims which the Executive now has or claims, or
might hereafter have or claim (or the other Executive Releasors may have, to the
extent that it is derived from a Claim which the Executive may have), against
the Company Releasees based upon or arising out of any matter or thing
whatsoever, occurring or arising on or before the date of this Release and
Waiver, to the extent that the Claim arises out of or relates to the Executive’s
employment by the Company and its Subsidiaries (including his service as a
director of the Company and its Subsidiaries) and/or the Executive’s termination
or resignation therefrom. However, nothing in this Release and Waiver shall
constitute a release of any Claims of the Executive (or other Executive
Releasors) that may arise under the Agreement.

 

For purposes of this Release and Waiver, the terms set forth below shall have
the following meanings:

 

(a) The term “Agreement” shall include the Agreement and the Exhibits thereto,
and including the plans and arrangements under which the Executive is entitled
to benefits in accordance with the Agreement and the Exhibits.

 

(b) The term “Claims” shall include any and all rights, claims, demands, debts,
dues, sums of money, accounts, attorneys’ fees, complaints, judgments,
executions, actions and causes of action of any nature whatsoever, cognizable at
law or equity (except for claims arising out of the Agreement), and Claims
arising under (or alleged to have arisen under) (i) the Age Discrimination in
Employment Act of 1967, as amended; (ii) Title VII of the Civil Rights Act of
1964, as amended; (iii) The Civil Rights Act of 1991; (iv) Section 1981 through
1988 of Title 42 of the United States Code, as amended; (v) the Employee
Retirement Income Security Act of 1974, as amended; (vi) The Immigration Reform
Control Act, as amended; (vii) The Americans with Disabilities Act of 1990, as
amended; (viii) The National Labor Relations Act, as amended; (ix) The Fair
Labor Standards Act, as amended; (x) The Occupational Safety and Health Act, as
amended; (xi) The Family and Medical Leave Act of 1993; (xii) any state
antidiscrimination law; (xiii) any state wage and hour law; (xiv) any other
local, state or federal law, regulation or ordinance; (xv) any public policy,
contract, tort, or common law; or (xvi) any allegation for costs, fees, or other
expenses including attorneys’ fees incurred in these matters.

 

(c) The term “Company Releasees” shall include the Company and its Subsidiaries
(as defined in the Agreement), and their officers, directors, trustees, members,
representatives, agents, employees, shareholders, partners, attorneys, assigns,
administrators and fiduciaries under any employee benefit plan of the Company
and its Subsidiaries, and insurers, and their predecessors and successors.

 

-14-



--------------------------------------------------------------------------------

(d) The term “Executive Releasors” shall include the Executive, and his family,
heirs, executors, representatives, agents, insurers, administrators, successors,
assigns, and any other person claiming through the Executive.

 

2. The following provisions are applicable to and made a part of the Agreement
and this Release and Waiver:

 

(a) By this Release and Waiver, the Executive Releasors do not release or waive
any right or claim which they may have under the Age Discrimination in
Employment Act, as amended by the Older Workers Benefit Protection Act, which
arises after the date of execution of this Release and Waiver.

 

(b) In exchange for this Release and Waiver, the Executive hereby acknowledges
that he has received separate consideration beyond that to which he is otherwise
entitled under the Company’s policy or applicable law.

 

(c) The Company hereby expressly advises the Executive to consult with an
attorney of his choosing prior to executing this Release and Waiver.

 

(d) The Executive has twenty-one (21) days from the date of presentment to
consider whether or not to execute this Release and Waiver. In the event of such
execution, the Executive has a further period of seven (7) days from the date of
said execution in which to revoke said execution. This Release and Waiver will
not become effective until expiration of such revocation period.

 

(e) This Release and Waiver, and the commitments and obligations of all parties
under the Agreement:

 

(i) shall become final and binding immediately following the expiration of the
Executive’s right to revoke the execution of this Release and Waiver in
accordance with paragraph 2(d) of this Exhibit 2;

 

(ii) shall not become final and binding until the expiration of such right to
revoke; and

 

(iii) shall not become final and binding if the Executive revokes such
execution.

 

-15-



--------------------------------------------------------------------------------

3. The Executive hereby acknowledges that he has carefully read and understands
the terms of the Agreement and this Release and Waiver and each of his rights as
set forth therein.

 

4. The Company, on behalf of itself and the other Company Releasees, agrees that
this Release and Waiver shall be void and without effect on and after the date,
if any, on which a claim is filed against the Executive by the Company or any
entity that is then a Subsidiary of the Company (as that term is defined in the
Agreement), or the date, if any, on which a shareholder of the Company is
permitted to assert a claim on a derivative basis against the Executive as a
result of a decision of the board of directors of the Company or a court order.

 

/s/    HARRY M. J. KRAEMER, JR.        

Harry M. J. Kraemer, Jr.

Date: June 30, 2004

 

-16-